DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.         Claims 1-14 are pending in this application.

Priority
3.        Acknowledgement is made of applicant’s claim for foreign priority based on application JP 2016-195832 filed on 10/03/2016 under 35 U.S.C 119(a)-(d).

Drawings
4.        The drawing has been filed on 03/26/2019 are acceptable for examination purpose.

Information Disclosure Statement
5.        The information disclosure statement filed on 03/27/2019; 04/12/2019 and 05/14/2019 is in compliance with the provision of the 37 CFR 1.97 and therefore has been considered.

Claim Objections
6.         A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.

Claims 4, is dependent from 2 or 3
Claims 6, I dependent from 1 to 5
Claims 7, I dependent from 2 to 6
Claims 8, I dependent from 1 to 7
Claims 9, I dependent from 1 to 8
Claims 11, I dependent from 1 to 10 
Claims 12, I dependent from 1 to 11.
 
            Appropriate correction is required.

Claim Rejections - 35 USC § 101
7.         35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.         the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:
            Claim 14 limitation recites “a program for causing a computer….” embodying functional descriptive material (i.e., a program).  Such claimed program do not define 
is thus statutory. See Lowry, 32 F.3d at 1583‐84, 32 USPQ2d at 1035. Since a computer program is merely a set of instructions capable of being executed by a computer, the computer program itself is not a process and therefore, without the non-transitory computer‐readable medium needed to realize the computer program’s functionality, it is non-statutory functional descriptive material. 
Moreover, the scope of the presently claimed invention encompasses products not falling within one of the four statutory categories of invention.  For example, Applicants specification does disclose the types of the computer readable medium, but does not limit the computer readable medium to strictly hardware.  See Applicant’s specification at, for example, [0018-0019, 0021-0022].
The Examiner suggests amending the claims to recite “ a program stored in a non- transitory computer-readable storage medium for causing a computer  . . .”

Allowable Subject Matter
9.       Claims 1-13 are allowed.



                                            REASONS FOR ALLOWANCE
11.       The following is an examiner’s statement of reasons for allowance: 
             Matsumoto (US Pub 2012/0053868) teaches in figs. 8-10, 13; 0098-0102, 0103-0107, 0126-0129 that the memory 211 stores the execution information of image data as the history file in the region of memory area 502. Matsumoto further teaches that according to the acquired job history information from area 502, the reduced data of history information is generated and stored (see fig. 10). Matsumoto further teaches that according to the acquired job history information from area 502, the reduced/less data of history information is generated and stored (see fig. 10), separately stored from the firs history information as shown in fig. 7.


           However, prior arts of record fails to teach, alone or in combination, a printing system, a printing apparatus, and an information processing method that implement by an information processing apparatus recited, “a third storing unit configured to store, separately from the first in- formation, second information showing an execution of a process including such operations that the history information in which the data amount was reduced is obtained and contents of an instruction to the device are determined on the basis of the history information in which the data amount was reduced; and an executing unit configured to execute the processes shown in the first information and the second information, wherein the second storing unit stores information, as the first in-formation, showing an execution of a process including such operations that the first history information is obtained, second history information in which the data amount of the first history information was reduced is generated, and the second history information is stored, and the third storing unit stores information, as the second information, showing an execution of a process including such operations that the second history information is obtained and contents of an instruction to the device are determined on the basis of the second history in-formation”, in combination with all other limitations as claimed in independent claims 1 and 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday through Friday from 8:00AM to 4:30PM. The examiner’s personal fax number is (571) 270-4917.
Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HARIS SABAH/Examiner, Art Unit 2674